[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO VACATE (#123.00)
The court having heard the motion to vacate finds that the moving party has not sustained his burden of proof, that the applicant's temporary restraining order was obtained by illegitimate means and for illegitimate purposes. Accordingly, the motion to vacate is denied. The court notes in passing, that the motion to vacate is not the proper way to raise this issue.
KARAZIN, J. CT Page 4966